             Case 2:20-mj-00293-VCF Document 2 Filed 12/17/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
 3   BIANCA R. PUCCI
     Assistant United States Attorney
 4   Nevada Bar #12940
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-5080
 6   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9    IN THE MATTER OF SEARCH
      OF
10    INFORMATION ASSOCIATED                            Case No. 2:20-mj-00293-VCF
      WITH
11    SNAPCHAT USERNAME:
                                                        Government’s Motion to Unseal Case
12    BL40CKBOY40

13    THAT IS STORED AT
      PREMISES CONTROLLED BY
14    SNAP INC.

15    IN THE MATTER OF SEARCH
      OF
16    INFORMATION ASSOCIATED                            Case No. 2:20-mj-00294-VCF
      WITH
17    SNAPCHAT USERNAME:

18    THEEREALSHARLIT                                   Government’s Motion to Unseal Case
      THAT IS STORED AT
19    PREMISES CONTROLLED BY
      SNAP INC.
20

21

22
            The United States of America, by and through the undersigned, respectfully moves this
23
     Court for an Order to UNSEAL the instant cases. Specifically, the undersigned requests to
24
     unseal the Search Warrant filed under the instant cases and all related documents in anticipation
            Case 2:20-mj-00293-VCF Document 2 Filed 12/17/20 Page 2 of 3




 1   of producing the same as discovery in Case No. 2:20-mj-00321-DJA.

 2   DATED this 17th day of December, 2020.

 3                                           Respectfully,

 4                                                    NICHOLAS A. TRUTANICH
                                                      United States Attorney
 5
                                                      /s/ Bianca R. Pucci
 6                                                    BIANCA R. PUCCI
                                                      Assistant United States Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                  2
            Case 2:20-mj-00293-VCF Document 2 Filed 12/17/20 Page 3 of 3




 1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
     IN THE MATTER OF SEARCH
 3   OF
     INFORMATION ASSOCIATED                          Case No. 2:20-mj-00293-VCF
 4   WITH
     SNAPCHAT USERNAME:
 5                                                   Order to Unseal Case
     BL40CKBOY40
 6
     THAT IS STORED AT
 7   PREMISES CONTROLLED BY
     SNAP INC.
 8
     IN THE MATTER OF SEARCH
 9   OF
     INFORMATION ASSOCIATED                          Case No. 2:20-mj-00294-VCF
10   WITH
     SNAPCHAT USERNAME:
11
     THEEREALSHARLIT                                 Order to Unseal Case
12   THAT IS STORED AT
     PREMISES CONTROLLED BY
13   SNAP INC.

14

15

16         Based on the Motion of the Government, and good cause appearing therefore, IT IS

17   HEREBY ORDERED that the instant cases shall be unsealed.
                      17th
18         DATED this ____ day of December, 2020.

19

20
                                                     _______________________________________
21                                                   UNITED STATES MAGISTRATE JUDGE

22

23

24

                                                 3
